         Case 3:19-cv-08249-GMS Document 1 Filed 08/22/19 Page 1 of 3



 1   Phillip H. Stanfield, Bar #011729
     Clarice A. Spicker, Bar #029964
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7877
     pstanfield@jshfirm.com
 5   cspicker@jshfirm.com
 6   Attorneys for Defendant Gurm Transport,
     Inc.
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF ARIZONA
10   David Alexander, Individually,                        NO. TBD
11                                            Plaintiff,   NOTICE OF REMOVAL
12                 v.
13   Gurm Transport, Inc., a foreign corporation;
     Gursewak S. Singh and Jane Doe Singh,
14   husband and wife; ABC Corporations I-X;
     Johns Does I-X; and Jane Does I-X,
15
                                          Defendants.
16
17
                   Defendant Gurm Transport, Inc. by and through undersigned counsel, files
18
     this Notice of Removal of an Arizona State Court action against it to the United States
19
     District Court for the District of Arizona and states as follows:
20
                   1.       On or about July 19, 2019,       an action was commenced against
21
     Defendants in the Superior Court of the State of Arizona, in and for the County of
22
     Yavapai, under the caption David Alexander v. Gurm Transport, Inc., Gursewak S. Singh
23
     and Jane Doe Singh, et al., On July 23, 2019, Defendant Gurm Transport, Inc., was
24
     served, by personal service upon “John Doe Owner”.
25
                   2.       Copies of pleadings so far filed in the State Court action are attached
26
     hereto as Exhibit A.
27
28
     7823083.1
         Case 3:19-cv-08249-GMS Document 1 Filed 08/22/19 Page 2 of 3



 1                 3.     Defendant Gurm Transport, Inc. is a California corporation with its
 2   principal place of business in Oakley, California, and upon information and belief,
 3   Defendant driver Gursewak S. Singh is a resident and resides in the State of California.
 4                 4.     Plaintiff David Alexander is a resident of Las Vegas, Nevada,
 5   pursuant to the allegations in his Complaint.
 6                 5.     Plaintiff claims personal injuries as a result of Defendants’ alleged
 7   liability. Plaintiff’s attorney indicated in email that they were seeking damages in excess
 8   of $75,000 as Plaintiff is claiming a traumatic brain injury.
 9                 6.     This Court has original jurisdiction over the civil action pursuant to
10   28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
11   exclusive of interest and costs, and the action is between citizens of different states.
12   Therefore this action may be removed to this Court pursuant to the provisions of 28
13   U.S.C. § 1441, et seq.
14                 7.     Written notice of the filing of this Notice of Removal will be given to
15   all adverse parties as required by law and a true and correct copy of this Notice will be
16   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
17   Yavapai.
18                 8.     A Notice of Filing Notice of Removal with the Clerk of the Yavapai
19   County Superior Court and a copy of the same is attached as Exhibit B.
20                 DATED this 22nd day of August, 2019.
21                                               JONES, SKELTON & HOCHULI, P.L.C.
22
23                                               By /s/ Clarice A. Spicker
                                                    Phillip H. Stanfield
24                                                  Clarice A. Spicker
                                                    40 North Central Avenue, Suite 2700
25                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendant Gurm Transport,
26                                                  Inc.
27
28
     7823083.1                                       2
           Case 3:19-cv-08249-GMS Document 1 Filed 08/22/19 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2               I hereby certify that on this 22nd day of August, 2019, I caused the foregoing
 3
     document to be filed electronically with the Clerk of Court through the CM/ECF System
 4
     for filing; and served on counsel of record via the Court’s CM/ECF system.
 5
 6   /s/         Rebecca Camelio
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7823083.1                                         3
